CATES, Judge.
' Cofield heretofore appealed a judgment of guilty- of assaulting his own thirteen year old daughter with intent to rape her. The opinion of Harwood, P. J., is found in ante, p. 469, 136 So.2d 897.
Now-lie has filed an application for leave to petition the trial court for coram nobis.
The application contains no sworn averment that Cofield is innocent nor that any of the matters complained of were such that, on correction, the' judgment ' would have been prevented.
The State’s motion to dismiss is well taken- — -notably grounds 1 and 8 — though we do not overlook the others as .apt. . No good would come of writing more. .
Motion granted; application to petition the Circuit Court .of Franklin. County for writ of ei;ror coram nobis is
Dismissed.